UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1340


PATRICK MCHUGH,

                  Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE; ANGELA M. BUTLER; ANDRE
MOSELEY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Beth P. Gesner, Magistrate Judge.
(1:09-cv-01214-BPG)


Submitted:   February 17, 2012              Decided:   March 29, 2012


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Stolarz, THE STOLARZ LAW FIRM, Baltimore, Maryland, for
Appellant. George Nilson, City Solicitor, William Phelan, Chief
Solicitor, Sabrina Willis, Assistant Solicitor, BALTIMORE CITY
DEPARTMENT OF LAW, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                   Patrick     McHugh     appeals    the     district     court’s     order

granting summary judgment in favor of the Mayor and City Council

of Baltimore and individual Defendants Angela Butler and Andrew

Moseley       in    this     employment       discrimination      action     pursuant    to

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C.    §    2000e-2000e-17           (West    2003    &   Supp.   2010).      We   have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court. *                               See

McHugh    v.       Mayor     and   City   Council       of   Baltimore,    No.   1:09-cv-

01214-BPG          (D.   Md.   Mar.     24,     2011).       We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




     *
       Pursuant to 28 U.S.C. § 636(c) (2006) and Fed. R. Civ. P.
73, the parties consented to the exercise of jurisdiction by the
magistrate judge.



                                                2